Order entered October 31, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00834-CR
                                      No. 05-13-00836-CR

                         GREGORY LEWIS MARTINEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F12-60606-J, F12-60605-J

                                            ORDER
       The clerk’s records are overdue in these appeals. Appellant’s docketing statements

reflect that appellant is represented by court-appointed counsel and the clerk’s records were

requested on June 18, 2013.

       Accordingly, this Court ORDERS the Dallas County District Clerk to file the clerk’s

records in these appeals within TWENTY-ONE DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division, and to counsel for all parties.

                                                       /s/   DAVID EVANS
                                                             JUSTICE